                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

DALLIN HAWKINS,
                                                     MEMORANDUM DECISION
                       Petitioner,                   & ORDER DISMISSING
                                                     HABEAS PETITION
v.

SALT LAKE COUNTY SHERIFF'S                           Case No. 2:19-CV-490-CW
OFFICE et al.,
                                                     District Judge Clark Waddoups
                       Respondents.


       As a pre-trial detainee, Petitioner Dallin Hawkins filed a habeas-corpus petition under 28

U.S.C.S. § 2241 (2020). (ECF No. 4.) He requests release from custody and monetary damages.

       Petitioner raises the following grounds for relief:

(1) Salt Lake County entities denied him due process by,

       (a) refusing to transport him to a hearing, and provide paperwork, for his child-custody

case, which caused him to lose custody of his son; and,

       (b) keeping him from information about his criminal case, which caused him difficulty in

properly defending himself.

(2) Salt Lake County entities cruelly and unusually punished him by,

       (a) defaming him in front of other inmates; and,

       (b) denying him proper medical treatment and food.

(3) Salt Lake County entities denied him constitutionally protected free exercise of religion and

free speech by,
        (a) confiscating his Bible; and,

        (b) putting up barriers to Petitioner filing grievances.

                                             ANALYSIS

        Section 2241 reads in pertinent part: “The Writ of habeas corpus shall not extend to a

prisoner unless . . . [h]e is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C.S. § 2241(c)(3) (2020). Petitioner has entirely misapprehended the

nature of a habeas-corpus petition. None of his claims state that the fact of his imprisonment

violates federal law. His claims instead involve (a) child-custody proceedings, which are not

criminal in nature and do not result in a parent's imprisonment; and (b) conditions of

confinement, which are properly addressed in a civil-rights complaint, 42 id. § 1983. And, the

claim of Petitioner being denied access to information to properly defend himself should be

raised within his ongoing state criminal case through his defense attorney.

        Further, monetary damages are not a remedy in a habeas-corpus case. Rhodes v.

Hannigan, 12 F.3d 989, 991 (10th Cir. 1993) ("A petition for habeas corpus attacks the fact or

duration of a prisoner's confinement and seeks the remedy of immediate release or a shortened

period of confinement. Preiser v. Rodriguez, 411 U.S. 475, 489, 494 (1973). In contrast, a civil

rights action for damages pursuant to 42 U.S.C. 1983 attacks the conditions of the prisoner's

confinement and requests monetary compensation for such conditions. Id. at 499 & n.14.").

        The Court has reviewed the petition and notes that Petitioner describes his claim as a

“Civil Rights Lawsuit.” As discussed, a civil rights claim cannot procedurally be brought under

§ 2241, but if Petitioner intends to pursue a claim for violation of his civil rights he must do so



                                                                                                       2
under the appropriate procedure, including paying the required filing fee. The court has made no

determination about whether Petitioner may or may not have stated facts that would support a

meritorious civil rights claim. The court has directed the clerk to provide Petitioner with the

appropriate forms should he chose to proceed with such a claim.

                           MOTION FOR APPOINTED COUNSEL

       Petitioner moves the Court to request an attorney to represent him free of charge.

       The Court notes that Petitioner has no constitutional right to appointed pro bono counsel

in a federal habeas-corpus case. See United States v. Lewis, No. 97-3135-SAC, 91-10047-01-

SAC, 1998 WL 1054227, at *3 (D. Kan. December 9, 1998). Moreover, because no evidentiary

hearing is required here, Petitioner has no statutory right to counsel. See Rule 8(c), R. Governing

§ 2254 Cases in U.S. Dist. Courts. However, the Court may in its discretion appoint counsel

when "the interests of justice so require" for a "financially eligible person" bringing a § 2254

petition. See 18 U.S.C.S. § 3006A(a)(2)(B) (2020).

       The Court has reviewed the filings in this case and determines that justice does not

require appointed counsel. First, Petitioner has not asserted any colorable claims under § 2241. .

See Lewis, 1998 WL 1054227, at *3; Oliver v. United States, 961 F.2d 1339, 1343 (7th Cir.

1992). Second, Petitioner has shown "the ability to investigate the facts necessary for [the] issues

and to articulate them in a meaningful fashion." Lewis, 1998 WL 1054227, at *3; Oliver, 961

F.2d at 1343. Finally, the issues in this case appear "straightforward and not so complex as to

require counsel's assistance." Lewis, 1998 WL 1054227, at *3; Oliver, 961 F.2d at 1343. The

Court thus denies Petitioner's motion for appointed counsel.




                                                                                                     3
                                         CONCLUSION

       The petition does not--as it must to be valid--successfully argue that the fact of

Petitioner’s confinement violates federal law under § 2241.

       IT IS THEREFORE ORDERED that:

       (1) The petition is DENIED. (ECF No. 4.)

       (2) Motion for appointed counsel is DENIED. (ECF No. 5.)

       (3) Certificate of appealability is DENIED.

       (4) Clerk of Court is directed to CLOSE this action.

       (5) Clerk's Office shall mail Plaintiff a Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue any conditions-of-

confinement claims.

               DATED this 26th day of February, 2020.

                                              BY THE COURT:




                                              JUDGE CLARK WADDOUPS
                                              United States District Court




                                                                                                  4
